241 S.W.3d 422 (2007)
STATE of Missouri, Respondent,
v.
Anthony G. MOORE, Appellant.
No. ED 88973.
Missouri Court of Appeals, Eastern District, Division Three.
December 18, 2007.
S. Kristina Starke, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Anthony G. Moore appeals the judgment entered after a jury found him guilty of burglary, stealing, resisting arrest, three counts of attempted rape, and three counts of forcible sodomy. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).